Citation Nr: 0902910	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
PTSD.

In November 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  The 
veteran had perfected an appeal for a claim of entitlement to 
service connection for peripheral vascular disease.  At the 
November 2008 hearing, the veteran submitted a written 
statement, indicating he wanted to withdraw that claim from 
the appeal.  Thus, that claim is no longer part of the 
current appellate review.  See 38 C.F.R. § 20.204 (2008).

Also at the hearing, the veteran submitted additional 
evidence along with a waiver of initial consideration by the 
agency of original jurisdiction.  Thus, the Board may 
consider this evidence in the first instance.  38 C.F.R. 
§ 20.1304(c) (2008).


FINDINGS OF FACT

1.  PTSD was not diagnosed in service.

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  The veteran has not been diagnosed with PTSD based on an 
independently verified in-service stressor.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in January and February 2004 of the information and evidence 
needed to substantiate and complete a claim for service 
connection for PTSD, to include notice of what part of that 
evidence is to be provided by the claimant, notice of what 
part VA will attempt to obtain, and the need for the veteran 
to provide specific information regarding his in-service 
stressors.  VA did fail to provide notice how disability 
evaluations and effective dates are assigned prior to initial 
consideration of the claim.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  The record, however, shows that 
any prejudice that failure caused was harmless, as the 
preponderance of the evidence is against entitlement to 
service connection for PTSD.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including VA medical records and records relied upon 
by the Social Security Administration in granting the veteran 
disability benefits.  VA also submitted the veteran's in-
service stressors to the proper agency in an attempt to 
verify them.  VA did not provide the veteran with an 
examination in connection with his claim for service 
connection for PTSD.  The Board finds that an examination was 
not necessary to decide the merits of this claim.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claim for service connection for 
PTSD.  While the veteran has a valid diagnosis of PTSD, the 
in-service stressors alleged by the veteran have not been 
verified.  As a noncombat veteran, his statements alone 
cannot establish the existence of a stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996);  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  As stated above, VA submitted the 
veteran's in-service stressors to the proper agency for 
verification, and it was unable to verify the stressors the 
veteran has described.  Without a corroborated stressor, 
there is no reason for VA to provide an examination or obtain 
an opinion in connection with this claim.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.  

Analysis

At the November 2008 hearing before the undersigned, the 
veteran's representative argued that an amendment to the 
provisions of 38 C.F.R. § 3.304(f), which addresses the 
evidence necessary to establish a claim for service 
connection for PTSD, applied to the veteran's claim because 
he had been diagnosed with PTSD during service.  It was 
alleged that when the veteran first landed in Vietnam in 
February 1968 at the airport in Tan Son Nhut, his unit 
received incoming fire.  The veteran elaborated on this 
stating that they landed in Vietnam in a civilian airplane 
and were receiving incoming rocket and mortar attacks.  He 
stated this occurred in February 1968.  The representative 
stated that such stressors had been verified.  The veteran 
stated he was in Cam Ranh Bay in March 1968 and received 
incoming fire at that location as well.  He denied witnessing 
anyone being injured or killed during those attacks, but 
noted the attacks were not far from him.

The veteran testified that he was seen in service by a 
psychiatrist and was diagnosed with battle fatigue.  He 
stated it was suggested he receive a medical discharge.  He 
noted he went absent without leave due to medical problems 
his wife was having.  The veteran felt that the military had 
not been understanding as to his wife's medical problems and 
denied him leave.  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, his 
testimony, service treatment records, Social Security 
Administration records, and VA medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In October 2008, VA amended the provisions of 38 C.F.R. 
§ 3.304(f) by eliminating the requirement of evidence 
corroborating occurrence of the claimed in-service stressor 
in claims in which PTSD is diagnosed in service.  73 Fed. 
Reg. 64208 (Oct. 2008).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. 
App. at 166.  In such cases, the record must contain service 
records or other credible evidence that supports and does not 
contradict the veteran's testimony.  See Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for PTSD.  The reasons 
follow.

The veteran asserts that he was diagnosed with PTSD in 
service.  He bases this assertion on the fact that a VA 
examiner reviewed his service treatment and personnel records 
and opined that the symptoms the veteran exhibited in service 
were indicative of PTSD.  See November 13, 2008 letter from 
Dr. JW.  The Board disagrees that he was diagnosed with PTSD 
in service and finds that the amendment to 38 C.F.R. 
§ 3.304(f) does not apply to the veteran's claim.  

The intent of the amendment was to assist veterans who had 
actually been diagnosed with PTSD while in service.  See 
72 Fed. Reg. 64208 (Oct. 2008).  There is no suggestion that 
the amendment was to assist those who are retrospectively 
diagnosed with post traumatic stress disorder after service.  
In providing its rationale for the amendment, VA stated the 
following, in part:

VA has found, based on claims submitted 
since September 11, 2001, that service 
members are increasingly being diagnosed 
with PTSD while still in service, rather 
than after discharge from service.  The 
increased incidence of in-service 
diagnosis of PTSD is attributable to 
advances in medicine and increased 
monitoring of service members' mental 
health by the service departments.  Given 
the ability to more quickly diagnose PTSD 
and the proximity between an in-service 
diagnosis of PTSD and the claimed 
occurrence of the stressor, VA no longer 
believes it is necessary to require 
evidence corroborating occurrence of the 
stressor in claims based on an in-service 
diagnosis.

Id. at page 64209 (Emphasis added).  

The veteran's service treatment records do not show a 
diagnosis of PTSD.  An after-the-fact diagnosis of PTSD 40 
years after discharge from service is not an in-service 
diagnosis of PTSD in service.  The Board does not agree with 
the veteran that the after-the-fact diagnosis of PTSD meets 
the amended provisions of 38 C.F.R. § 3.304(f).  For these 
reasons, the Board finds that the VA examiner's postservice 
opinion does not constitute an in-service diagnosis of PTSD.  
The fact that there is no diagnosis of PTSD in service is 
not, however, outcome determinative.

The veteran provided VA with a statement detailing his in-
service stressors in April 2007.  He stated he arrived in Tan 
Son Nhut Air Force base on February 12, 1968, while the base 
was being mortared and rocketed.  He stated they boarded 
buses from the airport while incoming rounds were hitting the 
runway and went to the 90th Replacement Company.  The veteran 
stated they received incoming rocket attacks on February 13, 
1968 as well.  Reportedly, on the third night, the "ammo 
bunker was destroyed."  The veteran stated he arrived in Cam 
Ranh Bay Air Base approximately on February 17, 1968, and 
they received incoming rounds.  The veteran also stated that 
from April to October 1969, he was with the "HHHC" 18th 
Engineer Brigade, during which time he picked up damaged 
equipment and wounded/dead soldiers.  

In December 2007, VA sent the veteran's stressor statements 
and his personnel file to the U.S. Army & Joint Services 
Records Research Center (JSSRC)  In the response, the JSSRC 
indicated that it was able to verify that Tan Son Nhut 
received incoming mortar, rocket, or ground attacks before 
the veteran's arrival in February 1968 and after his 
departure later that month, but not on the dates provided by 
the appellant.  Moreover, the JSSRC noted that The Center for 
Military History indicated that the 31st Supply Company to 
which the veteran was attached was in Cam Ranh Bay during 
that period, and thus it was unable to place the veteran's 
supply company at Tan Son Nhut.  While Cam Ranh Bay Air Base 
was attacked in March 1968, there was no reported damage or 
injuries to personnel.  

The Board concludes that the veteran's stressors have not 
been corroborated, or if they have been, that stressor has 
not been the basis for a diagnosis of post traumatic stress 
disorder.  While the veteran claims to have been in Tan Son 
Nhut, there is no documentation to substantiate the 
allegation that the airbase was attacked while he was there, 
to include lay statements from someone who served with him.  
Thus, the Board does not find that the veteran engaged in 
combat.  Hence, his statements alone are not be enough to 
establish the occurrence of the alleged stressors.  See 
Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  

While the veteran at his November 2008 hearing stated that he 
was in Cam Ranh Bay in March 1968 when it received incoming 
mortar rounds, a review of the evidence of record shows that 
the appellant has never been diagnosed with post traumatic 
stress disorder based on this March 1968 stressor standing 
alone.  Indeed, the Board can find no reference to this March 
1968 stressor in any clinical record.  As a result, the Board 
does not find a basis to grant service connection. 

While the veteran has been diagnosed with post traumatic 
stress disorder, such diagnosis is not based upon an 
independently-verified stressor.  Because the diagnosis of 
PTSD is based on an unconfirmed stressor, service connection 
for PTSD cannot be granted.  38 C.F.R. § 3.304(f).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD; hence, the reasonable doubt doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, the claim must be denied.


ORDER

Service connection for PTSD is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


